               Case:
             Case    20-17148, 10/30/2020, ID:
                  2:19-cv-00168-JAD-DJA        11877293,
                                           Document  76 DktEntry:  1-1, Page
                                                         Filed 10/30/20      1 of
                                                                          Page    3 3
                                                                               1 of

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          October 30, 2020


       No.:              20-17148
       D.C. No.:         2:19-cv-00168-JAD-DJA
       Short Title:      Kathryn Mayorga v. Cristiano Ronaldo


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
          Case:
        Case    20-17148, 10/30/2020, ID:
             2:19-cv-00168-JAD-DJA        11877293,
                                      Document  76 DktEntry:  1-1, Page
                                                    Filed 10/30/20      2 of
                                                                     Page    3 3
                                                                          2 of




                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                            FOR THE NINTH CIRCUIT
                                                                     OCT 30 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 KATHRYN MAYORGA,                               No. 20-17148

                Plaintiff - Appellant,
                                                D.C. No. 2:19-cv-00168-JAD-DJA
   v.                                           U.S. District Court for Nevada, Las
                                                Vegas
 CRISTIANO RONALDO,
                                                TIME SCHEDULE ORDER
                Defendant - Appellee.



The parties shall meet the following time schedule.

Fri., November 6, 2020          Appellant's Mediation Questionnaire due. If your
                                registration for Appellate CM/ECF is confirmed after
                                this date, the Mediation Questionnaire is due within
                                one day of receiving the email from PACER
                                confirming your registration.
Mon., December 28, 2020 Appellant's opening brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.
Wed., January 27, 2021          Appellee's answering brief and excerpts of record
                                shall be served and filed pursuant to FRAP 31 and
                                9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.
  Case:
Case    20-17148, 10/30/2020, ID:
     2:19-cv-00168-JAD-DJA        11877293,
                              Document  76 DktEntry:  1-1, Page
                                            Filed 10/30/20      3 of
                                                             Page    3 3
                                                                  3 of

                                        FOR THE COURT:

                                        MOLLY C. DWYER
                                        CLERK OF COURT

                                        By: Jessica Poblete Dela Cruz
                                        Deputy Clerk
                                        Ninth Circuit Rule 27-7
